DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Examiner decided to withdraw 112 rejection because applicant’s amendment overcome the rejections.
Examiner decided to withdraw 101 rejections because applicant’s amendment overcome the rejections.

Examiner’s Statement of Reason for Allowance
Claims 1 -20 are allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
While HUGHES (USPGPUB 20130151177) discloses Systems, apparatus and methods for quantifying and identifying diversion of electrical energy are provided. Bypass and tap diversions may be identified in an electric utility power distribution inventory zone having both bypass and tap diversions. Bypass diversion factors for consumer nodes in an inventory zone are determined by finding a solution to a system of load balance equations having slack variables representing aggregate tap loads for the inventory zone and in which consumer load profile data is scaled by the bypass diversion factors, Rostron et al (USPGPUB 20160072270) discloses a  fault detection and isolation system for distribution electric power lines utilizing a remote reference voltage signal, multiple three-phase current monitors producing asynchronous event data, and a common reference clock. A voltage measurement obtained for a power line at a substation may be synchronized with multiple current phase measurements taken at a power monitoring location along that particular power line, and Gadiraju et al. (USPPUB 20150168465) discloses a method of estimating a state of an electric power distribution system that includes a plurality of nodes and at least one electrical monitoring sensor includes measuring electric current flow (I), real power flow (P), and reactive power flow (Q). The method also includes determining estimated real power load values (P.sub.Lis) and reactive power load values (Q.sub.Lis) and determining a plurality of estimated load current values (I.sub.Lis) based on the P.sub.Lis and the Q.sub.Lis. The method further includes measuring a value of voltage (V.sub.M) for at least one node and determining a voltage estimate (V.sub.i) for the node, none of these references taken either alone or in combination with the prior art of record disclose an electric power system, including:
Claim 1,  receiving, by a computing device, voltage data indicative of respective voltage magnitudes and voltage angles for a point of interest ("POI"), a first bus, and a second bus in a distribution network; determining, based on the voltage data, respective differences between the voltage magnitude and the voltage angle at the POI and the voltage magnitude and the voltage angle at the first and second bus; determining, based on the respective voltage magnitudes and voltage angles at the first and second bus, a first power flow for a distribution line between the first and second bus; determining, based on the first power flow and the respective differences between the POI voltage magnitude and the voltage magnitudes at the first and second bus, a second power flow for the distribution line between the first and second bus; determining, based on a network power flow, a relationship between a voltage magnitude at each bus in the distribution network and nodal injections at each bus in the distribution network, wherein the network power flow is based on the determined first and second power flows; and controlling, based on the relationship between the voltage magnitude at each bus and the nodal injections at each bus, the distribution network to perform voltage and reactive power management.
Claim 8, receive voltage data indicative of respective voltage magnitudes and voltage angles for a point of interest ("POI"), a first bus, and a second bus in a distribution network; determine, based on the voltage data, respective differences between the voltage magnitude and the voltage angle at the POI and the voltage magnitude and the voltage angle at the first and second bus; determine, based on the respective voltage magnitudes and voltage angles at the first and second bus, a first power flow for a distribution line between the first and second bus; determine, based on the first power flow and the respective differences between the POI voltage magnitude and the voltage magnitudes at the first and second bus, a second power flow for the distribution line between the first and second bus; generate, based on the determined first and second power flows, a network power flow for the distribution network, 3ATTORNEY DOCKET NO.: 03383.0005U2 APPLICATION NO. 16/569,324 determine, based on the network power flow, a relationship between a voltage magnitude at each bus in the distribution network and nodal injections at each bus in the distribution network; and control, based on the relationship between the voltage magnitude at each bus and the nodal injections at each bus, the distribution network to perform voltage and reactive power management.
Claim 15, receive voltage data indicative of respective voltage magnitudes and voltage angles for a point of interest ("POI"), a first bus, and a second bus in a distribution network; determine, based on the voltage data, respective differences between the voltage magnitude and the voltage angle at the POI and the voltage magnitude and the voltage angle at the first and second bus; determine, based on the respective voltage magnitudes and voltage angles at the first and second bus, a first power flow for a distribution line between the first and second bus; determine, based on the first power flow and the respective differences between the POI voltage magnitude and the voltage magnitudes at the first and second bus, a second power flow for the distribution line between the first and second bus; generate, based on the determined first and second power flows, a network power flow for the distribution network, determine, based on the network power flow, a relationship between a voltage magnitude at each bus in the distribution network and nodal injections at each bus in the distribution network; and control, based on the relationship between the voltage magnitude at each bus and the nodal injections at each bus, the distribution network to perform voltage and reactive power management.

in combination with the remaining elements and features of the claimed invention.
It is for these reasons that the applicant’s invention defines over the prior art of
record.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIAUL KARIM whose telephone number is (571)270-3279. The examiner can normally be reached on Monday-Thursday 8:00-4:30 PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571 272 4105. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZIAUL KARIM/ Primary Examiner, Art Unit 2119